Citation Nr: 1540915	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of cold weather injury to the right and left hands.

3. Entitlement to service connection for residuals of cold weather injury to the right and left feet. 

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.
 
6. Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to April 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  

This case was previously before the Board in December 2014. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2015, prior to promulgation of a decision, the Board received notice that the Veteran had died earlier in the month.

2. At the time of his death, the Veteran had claims for entitlement to service connection for an acquired psychiatric disorder, bilateral cold residuals of the hands, bilateral cold residuals of the feet, bilateral hearing loss, tinnitus, and a low back disorder pending before the Board.


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in September 2015, and the Board was notified of this fact later the same month.  At the time of his death, the Veteran had claims for entitlement to service connection for an acquired psychiatric disorder, bilateral cold residuals of the hands, bilateral cold residuals of the feet, bilateral hearing loss, tinnitus, and a low back disorder pending before the Board.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after Oct. 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the future, VA will issue regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


